Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00182-CV

          IN THE INTEREST OF D.L.A. Jr., D.L.A.R., B.B.R., B.L.A.R., and J.R.

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA01942
                          Honorable Richard Price, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       We ORDER no costs assessed against appellants because they are indigent.

       SIGNED September 18, 2018.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice